    Case 2:17-cr-00181-JTM-DMD Document 401 Filed 09/30/19 Page 1 of 1



MINUTE ENTRY
MILAZZO, J.
September 30, 2019


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                       CRIMINAL ACTION


VERSUS                                         NO: 17-181


CHAD SCOTT ET AL.                              SECTION “H”


                             MINUTE ENTRY

        On September 30, 2019, the Court held a status conference. Timothy
Duree and Charles Miracle participated on behalf of the USA; Kerry Miller and
Kristen Amond participated on behalf of Chad Scott; and Zackory Wood
participated on behalf of Rodney Gemar.
        IT IS ORDERED that a telephone status conference is SET for October
7, 2019 at 2:00p.m. Counsel for the Government shall initiate the call and
consolidate all parties onto one line before contacting chambers at 504-589-
7585.


                                                     _______

        (JS-10:25)
